United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 97-4065
                                 ___________

Kenneth Ray Kindall,                     *
                                         *
            Appellant,                   *
                                         *
      v.                                 *
                                         *
Lt. Talbot Falls; Warden M.D. Reed;      *   Appeal from the United States
Assistant Warden Gaylon Lay;             *   District Court for the
Grievance Officer Johnnie Gunnell;       *   Eastern District of Arkansas
Captain D.W. Tate; CO-1 Roosevelt        *
Toney; CO-1 Bynum; Hearing Officer       *        [UNPUBLISHED]
James Blankenship; Hearing Officer       *
Robert Clark; Director Larry Norris,     *
                                         *
            Appellees.                   *

                                ____________

                         Submitted:    October 2, 1998

                             Filed: October 20, 1998
                                 ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________


PER CURIAM.
       Arkansas inmate Kenneth Ray Kindall appeals from the final judgment entered
in the District Court1 for the Eastern District of Arkansas dismissing his civil rights
action. We have carefully reviewed the record and the parties’ briefs, and conclude
that the district court’s judgment was correct and that an extended discussion is
unwarranted. Accordingly, we affirm the judgment of the district court. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-